Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Don Parr Bosworth, Jr., Appellant                       Appeal from the 5th District Court of Cass
                                                        County, Texas (Tr. Ct. No. 2010-F-00223).
No. 06-12-00058-CR          v.                          Opinion delivered by Justice Moseley,
                                                        Chief Justice Morriss and Justice Carter
The State of Texas, Appellee                            participating.



        As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment and render a judgment of
acquittal.
        We further order that the appellee pay all costs of this appeal.


                                                        RENDERED FEBRUARY 15, 2013
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk